DETAILED ACTION

1.	Claims 1-4 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-4 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

5.	Claim 1 is directed to a memory array. However, the claimed limitations are directed to a column and a full adder unit. Given the broadest reasonable interpretation this could be interpreted as software units and software implementation as there are no explicit hardware elements recited in the claim language, that comprise the apparatus.
	Claims 2-4 are similarly rejected as they do not overcome the deficiencies found in claim 1 from which they depend. 



Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter:  
The claims are directed to at least “a full adder unit to store, in said second and third rows of said bit line, a sum bit and a carry out bit output, respectively, of adding said first bit, said second bit and said carry-in bit, said full adder unit not to overwrite any of said bits when a full adder table indicates that said sum bit and said carry out bit are equivalent to said second bit and said carry-in bit.” The closest prior art of record is US Pub. 2011/0013442. US Pub 2011/0013442 disclosing the columns as connected in the memory array of claim 1 (fig. 2). The major difference in the claims at least not found in the prior art is that the prior art does not teach or suggest at least a full adder unit to store, in said second and third rows of said bit line, a sum bit and a carry out bit output, respectively, of adding said first bit, said second bit and said carry-in bit, said full adder unit not to overwrite any of said bits when a full adder table indicates that said sum bit and said carry out bit are equivalent to said second bit and said carry-in bit.


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2012/0075940 is related to a memory system that comprises a cell array including word lines and plural memory cells operative to store data in accordance with plural different physical levels when selected by the word lines; a register operative to hold first data input from external; and a data converter unit operative to convert the first data held in the register into second data and overwrite the second data in the area of the register for holding the first data, and further operative to convert the second data held in the register into third data to be recorded in the memory cells and overwrite the third data in the area of the register for holding the second data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182